Citation Nr: 1702359	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  07-06 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to March 3, 2014.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1973.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the RO. The Board remanded the matter in October 2014 and August 2015 for further development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDING OF FACT

In June 2016, prior to the promulgation of a decision, the Veteran withdrew his appeal for an initial rating in excess of 50 percent for PTSD prior to March 3, 2014.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the claim for an initial rating in excess of 50 percent for PTSD prior to March 3, 2014 have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2015). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  

In June 2016, the Veteran withdrew his claim for an initial rating in excess of 50 percent for PTSD prior to March 3, 2014 from appellate consideration. Hence, there remains no allegation of an error of fact or law referable to this claim at this time.    

Accordingly, the Board does not have jurisdiction to further review this matter, and the appeal is dismissed. 


ORDER

The appeal is dismissed.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


